Citation Nr: 1142739	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  09-00 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected chondromalacia of the left knee. 

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected chondromalacia of the right knee. 

3.  Entitlement to an evaluation in excess of 10 percent for the service-connected degenerative joint disease of the right ankle with a history of recurrent sprains. 

4.  Entitlement to a compensable evaluation for the service-connected left bicep insertional tendonitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from March 1982 to March 1987. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the RO in Boston, Massachusetts.  The RO in Togus, Maine has current jurisdiction over the appeal. 

In April 2009, the Veteran testified via videoconferencing equipment from the RO at hearing held before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In January 2010, the Board remanded the Veteran's appeal for additional development of the record.  The case is once again before the Board. 

In January 2010, the Board also observed that the issue of secondary service connection for a back disability was raised during the April 2009 hearing, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As this issue still has not been adjudicated, the Board again refers it to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The service-connected chondromalacia of the left knee is shown to be manifested by a decreased range of motion based on flexion no worse than 100 degrees with an additional 5 - 10 degrees of loss on repetitive use; extension of the knee is shown to be full. 

2.  The service-connected chondromalacia of the right knee is shown to be manifested by a decreased range of motion based on flexion no worse than 115 degrees, but no further loss on repetition or limitation of extension has been identified; extension of the knee is shown to be full.

3.  The service-connected right ankle disability is shown to be manifested by a decreased range of motion and additional functional impairment caused by instability, swelling, pain, stiffness, weakness, tenderness, incoordination and a lack of endurance and to be productive of a disability picture that more nearly approximated that of marked limitation of motion.

4.  The service-connected left bicep insertional tendonitis is shown to be manifested by pain, tenderness, tightness, atrophy, a diminished range of motion and weakness and to be productive of a disability picture that more nearly approximates that of a moderately muscle injury. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 10 percent for service-connected left knee chondromalacia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a including Diagnostic Codes 5260, 6261 (2011).  

2.  The criteria for the assignment of a disability rating in excess of 10 percent for service-connected right knee chondromalacia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a including Diagnostic Codes 5260, 6261 (2011).  

3.  The criteria for the assignment of an increased rating of 20 percent, but no more for the service-connected right ankle degenerative joint disease with a history of recurrent sprains are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.40 , 4.45, 4.71, 4.71a including Diagnostic Codes 5003, 5010, 5271 (2011).

4.  The criteria for the assignment of an increased rating of 10 percent rating, but no more for service-connected left bicep insertional tendonitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.59, 4.73 including Diagnostic Code 5305 (West 2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to VCAA.  VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.   

As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran in October 2006.  This letter informed the Veteran of what evidence was required to substantiate his increased rating claims claim and of his and VA's respective duties for obtaining evidence.  

The October 2006 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In this regard, the Board notes that the Veteran's claims were remanded in January 2010 in order to obtain his VA treatment records, schedule him for an additional VA examination, and request that he identify all VA and non-VA treatment for his claimed disabilities since August 2005.  The claim was then to be readjudicated. 

The record reflects that the Veteran's VA outpatient treatment records have been obtained and associated with his claims folder.  

The Veteran was provided with an additional VA examination in March 2010 and was requested to identify the names, addresses and dates of his VA and non VA healthcare providers in a January 2010 letter.  His claim was subsequently readjudicated in the February 2011 SSOC. 

Accordingly, the Board finds that the January 2010 remand directives were substantially completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]; see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) [although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required].  

Further, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  

In particular, the record contains the Veteran's service treatment records, VA outpatient medical records, a VA fee-basis examination, and a VA examination report.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis, the Veteran was provided with VA fee-basis examination in January 2007 and a VA examination in March 2010.  The reports of these examinations reflect that the examiners recorded the Veteran's current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the record does not reflect that the January 2007 VA fee-basis examiner reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiner considered medical history as reported by the Veteran which is consistent with that contained in the Veteran's claims folder.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He exercised the option of a personal hearing and was afforded one in April 2009 as detailed in the Introduction. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  


II.  General Legal Criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4.40 (2011).

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. 38 C.F.R. § 4.45 (2011).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).


III.  Right and Left Knee Chondromalacia 

	A. Specific Legal Criteria - Assignment of Diagnostic Code 

The Veteran is seeking an increased rating for his service-connected right and left knee chondromalacia.  For the sake of economy, because these two issues involve the application of the same law to virtually identical facts, the Board will address them together.  

The Veteran's right and left knee disabilities are currently rated under Diagnostic Code 5257 (Other impairment of the knee).  Under Diagnostic Code 5257, severe recurrent subluxation or lateral instability in the knee warrants a 30 percent disability rating and moderate recurrent subluxation or lateral instability in the knee warrants a 20 percent disability rating.  A 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

The Board has considered whether another rating code is "more appropriate" than the one used by the RO.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

In this case, there is no evidence of ankylosis, dislocated or removed cartilage, or malunion or nonunion of the tibia and fibula.  Thus, Diagnostic Codes 5256, 5258, 5259 and 5262 are not for application.

During the April 2009 hearing, the Veteran testified that he had been diagnosed with arthritis of the bilateral knees.  See the hearing transcript, page 7.  A review of the record, however, does not indicate that such a diagnosis has ever been rendered.  In fact, X-ray studies conducted during the March 2010 VA examination revealed that the joint spaces were "well maintained" in the Veteran's knees.  Accordingly, Diagnostic Code 5003 is not for application.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

While the Veteran has testified that his knees will occasionally give way and cause him to fall, the record does not indicate that the Veteran experiences recurrent subluxation or lateral instability.  

In fact, the March 2010 VA examiner noted that the Veteran's "medial and lateral ligaments were stable."  There was no drawer sign or McMurray's sign.  The January 2007 VA fee-basis examiner also noted that the Veteran's "medial and lateral collateral ligament test value was normal.  Anterior and posterior cruciate stability was within normal limits on the right and left, and medial and lateral meniscus test was normal on the right and left."  

Based on medical evidence demonstrating that the Veteran does not experience recurrent subluxation or instability in his right or left knee, Diagnostic Code 5257 is not for application.  Instead, as the record indicates that the Veteran's bilateral knee symptomatology includes a decreased range of motion, the Board finds that Diagnostic Code 5260 [limitation of flexion] and 5261 [limitation of extension] are more appropriate. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable evaluation is assigned for leg flexion limited to 60 degrees.  A 10 percent evaluation is warranted where flexion of the knee is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A maximum 30 percent evaluation is warranted where flexion is limited to 30 degrees.  

Under Diagnostic Code 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  

The Board observes that normal range of motion for the knee is defined as follows: flexion, 0 degrees to 140 degrees; and extension, 140 degrees to 0 degrees.  38 C.F.R. § 4.71, Plate II (2011).


	B. Analysis 

The Veteran was afforded a VA fee-basis examination in January 2007.  After conducting a physical examination, the examiner reported that the Veteran had 120 degrees of forward flexion in his right knee and 100 degrees of flexion in his left.  He demonstrated full extension of both knees during the examination. 

During the March 2010 VA examination, the Veteran demonstrated 115 degrees of forward flexion in the right knee and 127 degrees of forward flexion in the left knee.  The Veteran once again demonstrated full extension of both knees during the examination. 

As noted, the Veteran's right and left knee disabilities are each assigned a 10 percent rating.  In order to warrant a 20 percent rating under Diagnostic Code 5260, the record must demonstrate that the Veteran's limitation of knee flexion meets or approximates 30 degrees.  In this case, however, the Veteran's right and left knee range of motion far exceeded by level contemplated for an increased rating under Diagnostic Code 5260.  Clearly, a higher rating under this code is not warranted.  

Diagnostic Code 5261 contemplates a 20 percent evaluation with a limitation of knee extension to 15 degrees.  An increased rating based on limitation of extension is clearly not warranted where, as here, extension of the knee joints was normal.  

As noted, in DeLuca, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 (2011).  

While the Veteran was originally assigned a 10 percent rating for each knee under Diagnostic Code 5257.  The record indicates that the RO assigned this rating due to the functional impairment caused by the Veteran's bilateral knee disabilities.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Specifically, while the March 2007 rating decision noted that the Veteran's knee disabilities did not result in any recurrent subluxation or lateral instability, the RO noted that the January 2007 VA examination documented complaints of weakness, difficulty bending, stiffness, swelling and giving-out.  

Furthermore, physical testing revealed that the Veteran demonstrated "pain, fatigue, weakness, lack of endurance and incoordination" following repetitive use.  Repetitive testing did not, however, demonstrate a diminished range of motion. 

The March 2010 VA examiner indicated that "there was no evidence of pain with motion following three repetitions of range of motion" in the Veteran's right knee and "no additional loss of motion of the right knee would likely be expected with flare ups or after repetitive use."  

With respect to the Veteran's left knee, the March 2010 VA examiner stated that "on the day of [the] examination, there [was a] decreased range of motion of the left knee and additional decrease [in] motion following three repetitions though no increase in pain."  

The examiner indicated that "it would be visible to expect the Veteran may lose an additional 5 to 10 degrees of left knee flexion with flare ups or following repetitive activity due to pain and stiffness."  Indeed, after repetitive testing, the Veteran demonstrated 120 degrees of flexion in his left leg. 

In short, while the record indicates that the functional impairment of the Veteran's bilateral knees is additionally limited by pain, fatigue, weakness, stiffness, lack of endurance and incoordination, the evidence of record does not indicate that a disability rating in excess of 10 percent is warranted.  

For the sake of brevity, the Board will address the matter of the Veteran's entitlement to extraschedular ratings in a common hereinbelow.




IV. Right Ankle Disability 

	A. Specific Rating Criteria and Assignment of Diagnostic Code 

The Veteran's service-connected right ankle disability is currently assigned a 10 percent rating under Diagnostic Code 5010.

Diagnostic Code 5010, which pertains to traumatic arthritis, instructs to rate as degenerative arthritis. Under Diagnostic Code 5003, degenerative arthritis of a major joint will be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  For the purpose of rating disabilities due to arthritis, the ankle is considered a major joint.  See 38 C.F.R. § 4.45 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

Diagnostic Code 5271 [ankle, limited motion of], calls for the assignment of a 10 percent disability rating for moderate limitation of motion and a 20 percent disability rating for marked limitation of motion.  

The Board observes that under 38 C.F.R. § 4.71, Plate II, normal range of motion for the ankle is 20 degrees dorsiflexion and 45 degrees plantar flexion.

Terms such as "moderate" and "marked" are not defined in the Rating Schedule.  However, "moderate" is defined as "of average or medium quality, amount, scope, range, etc." See Webster's New World Dictionary, Third College Edition (1988) at 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828. 

Diagnostic Code 5010 is deemed by the Board to be the most appropriate code because it pertains specifically to the disability at issue (traumatic arthritis) but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another Diagnostic Code would be more appropriate, and the Veteran and his representative have not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 5010 and, by incorporation, 5003 and 5071. 


	B.  Analysis

The Veteran was afforded a VA fee-basis examination to determine the extent of his right ankle disability in January 2007.  After conducting a physical examination, the examiner reported that the Veteran's right ankle range of motion was 0 to 10 degrees of dorsiflexion and 0 to 30 degrees of plantar flexion.  

During the March 2010 VA examination, the Veteran demonstrated 0 to 2 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion in his right ankle. 

Based on the findings of the January 2007 VA fee-basis examination and the March 2010 VA examination, the Board finds that the Veteran has decreased range of motion of the right ankle, but that such is not sufficient to establish marked impairment.  As demonstrated, the Veteran has displayed a significant range of motion based on plantar flexion and a diminished range of dorsiflexion.  

Phrased differently, the Veteran demonstrated 40 out of a possible 65 degrees of motion during the January 2007 examination and 47 out of a possible 65 degrees of motion during the March 2010 examination.  This is consistent with an average or medium impairment in his range of motion.  

Accordingly, a marked range of motion impairment has not been identified and the assignment of a disability rating in excess of 10 percent is not warranted based on 38 C.F.R. § 4.71a, Diagnostic Code 5271.

With respect to Diagnostic Code 5003, the Veteran's right ankle disability is currently rated 10 percent disabling.  As a compensable disability rating based on limitation of motion is present, an increased rating under Diagnostic Code 5003 is not warranted. 

As noted, in DeLuca 8 Vet. App. 202, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2011).

The January 2007 fee-basis examiner indicated that the Veteran experiences pain, fatigue, weakness, lack of endurance and incoordination following repetitive use and that these symptoms were major limiting factors.  During the examination, the Veteran also complained of frequent swelling, instability, stiffness, and that his ankle will give-out.  

During the March 2010 VA examination, it was noted that the Veteran experienced increase pain following repetitive use of his ankle, and the examiner indicated that the Veteran would lose an additional 1 to 2 degrees of range of motion due to increased pain and stiffness during flare-ups.  

In short, while the evidence of record indicates that the Veteran's right ankle limitation of motion is only moderate, the March 2010 VA examiner indicated that following repetitive use the Veteran would have 0 degrees of dorsiflexion of the right foot.  Such limitation of motion is consistent with a marked impairment.  

Accordingly, based on these findings, the Board finds that the evidence demonstrates a functional loss that more nearly resembles that of marked impairment under Diagnostic Code 5271.  The assignment of a 20 percent rating is therefore warranted.  38 C.F.R. §§ 4.7, 4.40, 4.45 


V. Left Bicep Insertional Tendonitis

	A. Specific Rating Criteria and Assignment of Diagnostic Code 

The Veteran's left bicep insertional tendonitis is currently assigned a noncompensable (zero percent) rating under Diagnostic Code 5024.  

Diagnostic codes 5013 through 5024 are to be rated based on limitation of motion of affected parts, as arthritis, degenerative [Diagnostic Code 5003].  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

The evidence of record indicates that that, throughout the appeal period, the Veteran has maintained a full range of motion in his left shoulder.  See the January 2007 and March 2010 VA examination reports.  During the March 2010 VA examination, however, the Veteran demonstrated a diminished range of flexion in his left elbow.  Specifically, the Veteran's flexion was recorded as 0 to 120 degrees.  Normal range of motion for the elbow is from 0 to 145 degrees.  See 38 C.F.R. § 4.71, Plate I (2011).  

The record indicates that the Veteran's left arm is his minor or non-dominant extremity.  See the March 2010 VA examination report; see also 38 C.F.R. § 4.69 (2011) [a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes, and only one extremity is to be considered major].   

Under Diagnostic Code 5206, limitation of flexion of the minor (non-dominant) forearm is rated no percent when limited to 110 degrees, 10 percent when limited to 100 degrees, 20 percent when limited to 90 degrees, 20 percent when limited to 70 degrees, 30 percent when limited to 55 degrees, and 40 percent when limited to 45 degrees.  

Here, the evidence of record does not indicate that the Veteran's left elbow range of motion has approximated the 100 degree limitation which is required for a compensable evaluation. 

The evidence of record also does not indicate that the Veteran has been diagnosed with degenerative arthritis which has been established by X-ray study.  A compensable rating therefore cannot be granted under Diagnostic Code 5003.

During the April 2009 hearing, the Veteran indicated that he injured his left bicep while climbing down a ladder.  See the hearing transcript, page 19.  The Veteran has also been diagnosed with residuals of a left bicep injury.  See the March 2010 VA examination report; see also a February 2009 VA treatment record. 

As the record indicates that the Veteran has the residuals of a left bicep injury, the Board finds that Diagnostic Code 5305, which deals specifically with bicep muscle injuries and "flexion of the elbow" to be appropriate.  Moreover, unlike the currently assigned Diagnostic Code, utilizing Diagnostic Code 5305 allows for the assignment of a compensable rating.

Diagnostic Code 5305 deals with Muscle Group V function and provides the following levels of disability for injury to the non-dominant arm: 30% Severe; 20% Moderately Severe; 10% Moderate; 0% Slight. See 38 C.F.R. § 4.73, Diagnostic Code 5305 (2011).

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (2011).

A moderate muscle disability is a type of injury from a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. 38 C.F.R. § 4.56(d)(2). 

The history and complaint of a moderate muscle disability includes service department records or other evidence of in-service treatment for the wound and a record of a consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles. Id. 

Objective findings of a moderate muscle disability include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Id.  

A muscle disability is considered to be moderately severe if it results from a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with evidence of debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Id.

Evidence of a moderately severe muscle injury includes service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound, consistent complaints of the cardinal signs and symptoms of muscle disability as shown above and, if present, evidence of inability to keep up with work requirements.  Id.

The objective evidence of a moderately severe muscle disability includes entrance and (if present) exit scars that indicate a track of the missile through one or more muscle groups, the loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side, and impairment of strength and endurance in comparison to the sound side.  Id.

A severe muscle disability results from a through and through or deep penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  

The evidence of a severe muscle disability includes service department record or other evidence showing hospitalization for a prolonged period for treatment of a wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56, worse than those shown for moderately sever muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Id. 

The objective findings of a severe muscle disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles that swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle disability: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of the scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56(d)(4) (2011).

38 C.F.R. § 4.56 is essentially a totally-of-circumstances test and no single factor is per se controlling.  See Tropf v. Nicholson, 20 Vet. App. 317 (2006); see also Robertson v. Brown, 5 Vet. App. 70 (1993).


	B.  Analysis

As noted, the Veteran has stated that he injured his left bicep while falling from a ladder during service.  See the hearing transcript, page 19; see also a March 1992 VA examination report.  

A review of the Veteran's service treatment records reveals that he complained of left elbow and bicep pain after exercising.  See, e.g., an October 1986 treatment record.  In short, the record does not demonstrate, and the Veteran does not contend, that he incurred a through and through or deep penetrating wound of short track from a single bullet or a small shell or shrapnel fragment, without the explosive effect of a high velocity missile, with the residuals of debridement or prolonged infection.  

Upon review, the record indicates that the Veteran has consistent complaints of one or more of the cardinal signs and symptoms of muscle disability.  Specifically, the Veteran's VA outpatient treatment records indicate that in October 2006 he complained of pain and decreased strength and endurance in his left bicep.  

During the January 2007 VA examination, the Veteran described a loss of strength and weakness.  He described bicep pain after lifting weights in February 2009 and complained of pain, fatigue and a loss of strength during the March 2010 VA examination.  

With respect to the objective findings of a moderate muscle injury, the Veteran demonstrated weakness and a lack of endurance after repetitive use during the January 2007 VA examination.    

Accordingly, based on the history and complaint, and objective findings of the Veteran's left bicep injury, the Board finds that the service-connected disability picture more nearly approximates that of moderate muscle injury.  A 10 percent rating is therefore warranted. 

The Board has also considered whether the evidence indicates that the Veteran has a moderately severe muscle injury.  The evidence of record does not, however, indicate that the Veteran had incurred a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with evidence of debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  

The Veteran's service treatment records also do not document that he was hospitalized for a prolonged period for treatment of his left bicep injury.  

Furthermore, while the Veteran testified that his bicep disability limited what jobs he could do, he had not indicated, and the record does not reflect, that his left bicep disability creates an inability to keep up with his work requirements.  See the hearing transcript, page 27 (While the Board acknowledges, that the Veteran testified that his service-connected knee disabilities impair his ability to work, he provided no such testimony with respect to his left arm and the record does not reflect otherwise).  

Furthermore, the objective evidence does not indicate that the Veteran's disability includes entrance or exit scars that indicate a track of the missile through one or more muscle groups, the loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  

While weakness in the left elbow has been objectively demonstrated, there is no indicate that the Veteran has lost muscle strength in comparison with his right elbow. 

Finally, while the Board notes that the March 2010 VA examination indicated that the long head of the Veteran's left bicep was measured as approximately 2 inches shorter than his right, the Board does not find that a severe muscle disability exists.  As noted, the Veteran's left bicep injury residuals are consistent with a moderate muscle injury.  

In this regard, the Board observes that the Veteran has testified that he does not receive regular treatment for his left bicep injury residuals.  See the hearing transcript, page 23.  The record also indicates that the Veteran continues to lift weights.  See a February 2009 VA treatment record. 

In summary, based on the medical and lay evidence of record, the Board finds that the Veteran has no more than a moderate muscle disability in Muscle Group V.   


VII. Extraschedular Considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  The RO included 38 C.F.R. § 3.321(b)(1) in the November 2008 Statement of the Case (SOC) and appears to have considered the regulation in the Veteran's case.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability ratings at issue. 

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected bilateral knee, right ankle or left bicep disabilities.  The record fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  

In fact, as discussed in detail, the symptomatology of the Veteran's disability are specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot and need not be addressed by the Board.  

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An evaluation in excess of 10 percent for the service-connected chondromalacia of the left knee is denied.

An evaluation in excess of 10 percent for the service-connected chondromalacia of the right knee is denied.

An increased disability evaluation of 20 percent, but no more for the service-connected degenerative joint disease of the right ankle with a history of recurrent sprains is granted, subject to regulations governing the payment of VA monetary benefits.

An increased disability evaluation of 10 percent, but no more for the service-connected left bicep insertional tendonitis is granted, subject to regulations governing the payment of VA monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


